    Case: 1:19-cv-07190 Document #: 54 Filed: 01/15/20 Page 1 of 5 PageID #:2836




                          IN THE UNITED STATES DISTRICT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a                )
ADAMSWELLS; and CONSOLIDATED                  )
TELEPHONE COMPANY d/b/a CTC                   )
                                              )
               Plaintiffs,                    )       No. 1:19-cv-07190
                                              )
       vs.                                    )       Judge John Z. Lee
                                              )
T-MOBILE USA, INC.; and                       )
INTELIQUENT, INC.                             )
                                              )
               Defendants.                    )


   T-MOBILE USA, INC.’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
                        CLASS ACTION COMPLAINT

       Defendant, T-Mobile USA, Inc. (TMUS), by and through its attorneys, respectfully

submits this Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF No. 19 (“FAC”))

pursuant to Federal Rules of Civil Procedure 9(b), 12(b)(1), and 12(b)(6).

       This putative class action lawsuit in an opportunistic attempt by Plaintiffs to parlay a

negotiated Consent Decree between TMUS and the Federal Communications Commission into

an unwarranted windfall for them. The Consent Decree, which Plaintiffs make the centerpiece of

the FAC, does not even reference Plaintiffs or address any conduct that TMUS directed towards

Plaintiffs. And, although Plaintiffs claim a variety of alleged injuries that they supposedly

sustained, the Consent Decree does not make findings as to, or support, any of them.

       Plaintiffs are “local exchange carriers” in Indiana and Minnesota whose business is to

deliver calls, including long-distance calls from wireless carriers such as TMUS, to Plaintiffs’

customers’ landlines. Plaintiffs define the putative class as:
    Case: 1:19-cv-07190 Document #: 54 Filed: 01/15/20 Page 2 of 5 PageID #:2836




       All local exchange carriers that had calls placed to their customers from a [TMUS]
       customer which had fake ring tones [described in the Consent Decree as “Local Ring
       Back Tones” or “LRBT”] inserted into the call that masked the blocked or delayed
       delivery of the call to the local exchange carrier’s network.

(FAC ¶ 318.)

       When they were in use by TMUS, LRBT would sometimes be heard by a caller if, after

some time, a call had not yet reached the intended call recipient. Without LRBT, the caller

would have heard prolonged dead air. The callers who heard LRBT were TMUS customers, not

Plaintiffs or their customers. Thus, whatever impact, if any, hearing LRBT may have had on

TMUS’s own customers, it had no impact on Plaintiffs’ customers or on Plaintiffs themselves.

       Plaintiffs allege eight counts against TMUS: Counts I-III assert violations of Sections

201(b) and 202(a) of the Communications Act (FAC ¶¶ 329–51); Count IV asserts a RICO

violation (id. ¶¶ 352–90); Count V asserts a conspiracy to violate RICO (id. ¶¶ 391–400); Count

VI asserts a claim for tortious interference with contract (id. ¶¶ 401–06); Count VII asserts a

violation of the Illinois Consumer Fraud and Deceptive Practices Act (“ICFA”) (id. ¶¶ 407–16);

and Count VIII asserts a claim for civil conspiracy (id. ¶¶ 417–23).

       Notwithstanding the length and seeming complexity of the sprawling FAC, it should be

dismissed for the simple reason that Plaintiffs have failed to plead a plausible theory of injury.

Simply put, Plaintiffs do not—because they cannot—plausibly allege they were harmed by the

use of LRBT.

       The FAC should also be dismissed for a variety of additional reasons. Counts II and III

(Communications Act violations) should be dismissed because the FAC does not sufficiently

allege any violation of the Communications Act and the claims are barred by the applicable

statute of limitations. Count IV (RICO) should be dismissed because the FAC fails to adequately

allege proximate causation, any predicate acts of wire fraud with the particularity required by



                                                2
    Case: 1:19-cv-07190 Document #: 54 Filed: 01/15/20 Page 3 of 5 PageID #:2836




Rule 9(b), or that TMUS intended to deprive Plaintiffs or anyone else of property or money, as is

required to properly plead wire fraud. Count V (RICO conspiracy) should be dismissed because

the FAC fails to state a viable underlying RICO claim and because the FAC does not allege the

existence of an agreement with co-Defendant Inteliquent, Inc. to commit an illegal act. Count VI

(tortious interference) should be dismissed because the FAC does not identify any specific valid

and enforceable contract, a third party to the contract, a breach by the third party, or that TMUS

intended to induce a breach of a contract. Count VII (ICFA) should be dismissed because the

FAC does not allege facts that would confer standing on Plaintiffs, who are not Illinois

consumers or residents and whose injury has no nexus to consumer injury. Count VIII (civil

conspiracy) should be dismissed because the FAC does not adequately allege the existence of an

agreement, and because the FAC neither identifies nor properly states a claim for an underlying

tort.




                                                3
   Case: 1:19-cv-07190 Document #: 54 Filed: 01/15/20 Page 4 of 5 PageID #:2836




Dated: January 15, 2020                      Respectfully submitted,



                                             /s/ Nigel F. Telman
                                             Nigel F. Telman
                                             PROSKAUER ROSE LLP
                                             Three First National Plaza
                                             70 West Madison, Suite 3800
                                             Chicago, IL 60602
                                             (312) 962-3550
                                             (312) 962-3551 (fax)
                                             ntelman@proskauer.com

                                             Bradley I. Ruskin (admitted pro hac vice)
                                             Michael T. Mervis (admitted pro hac vice)
                                             Baldassare Vinti (admitted pro hac vice)
                                             PROSKAUER ROSE LLP
                                             11 Times Square
                                             New York, New York 10036
                                             (212) 969-3249
                                             (212) 969-2900
                                             bruskin@proskauer.com
                                             mmervis@proskauer.com
                                             bvinti@proskauer.com




                                        4
   Case: 1:19-cv-07190 Document #: 54 Filed: 01/15/20 Page 5 of 5 PageID #:2836




                                  CERTIFICATE OF SERVICE

       I, Nigel F. Telman, one of the attorneys for Defendants, T-Mobile USA, Inc., certify that

I caused a copy of the attached MOTION TO DISMISS to be served by email via the Court’s

ECF System, upon counsel for Plaintiffs:


                                      David T.B. Audley
                                       Mia D. D’Andrea
                                   Chapman and Cutler LLP
                                    111 West Monroe Street
                                    Chicago, IL 60603-4080
                                 Email: audley@chapman.com
                                Email: dandrea@chapman.com
                                        Cathy A. Hinger
                                        G. David Carter
                              Womble Bond Dickinson (US) LLP
                                1200 19th Street, NW, Suite 500
                                    Washington, DC 20036
                               Email: cathy.hinger@wbd.us.com
                               Email: david.carter@wbd.us.com
                                         Kurt Weaver
                              Womble Bond Dickinson (US) LLP
                               555 Fayetteville Street, Suite 1100
                                      Raleigh, NC 27061
                               Email: kurt.weaver@wbd-us.com
                                          John Hamill
                                        Michael Pullos
                                  Counsel for Inteliquent, Inc.
                                     DLA Piper LLP (US)
                                444 West Lake Street, Suite 900
                                    Chicago, IL 60606-0089
                               Email: john.hamill@dlapiper.com
                              Email: michael.pullos@dlapiper.com


this 15th day of January, 2020.

                                                          /s/Nigel F. Telman




                                               5
